Citation Nr: 1433102	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-15 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1980 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of the Veteran's claims file has subsequently been transferred to the RO in Columbia, South Carolina.   

In June 2014, the Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge sitting at the Columbia RO.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the transcript of the June 2014 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   
  

FINDING OF FACT

Resolving all doubt in favor of the Veteran, he experienced a sexual assault in service in April 1983, and his currently diagnosed acquired psychiatric disorders of PTSD and major depression are, at least in part, related to such in-service assault. 



CONCLUSION OF LAW

The criteria for service connection for PTSD and major depression are met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for the Veteran's acquired psychiatric disorder, diagnosed as PTSD and major depression, constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served as a U.S. Air Force aircraft mechanic.  He contended in a March 2010 claim, an August 2010 notice of disagreement, a June 2011 substantive appeal, and during a June 2014 Board hearing that he experiences an acquired psychiatric disorder, to include PTSD, arising from a sexual assault while serving on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are entirely silent for any symptoms, diagnoses, or treatment for any mental health disorders.  Service personnel records showed that, following recruit training, the Veteran served as an aircraft mechanic at an Air Force base in California from June 1981 to May 1984, then at an Air Force base in Korea until October 1985, and then again at the same base in California until the end of his service.  During this final tour of duty, he was assigned two shorter periods of temporary duty at the base in Korea.  His professional performance reports were uniformly outstanding with several commendations for individual achievement.  While in Korea, he was promoted to a noncommissioned officer rank and supervised other maintenance technicians.  However, during an investigation, the Veteran admitted to engaging in drug abuse in 1981 to 1983 and received an honorable administrative discharge.  At that time, the Veteran expressed a desire to continue an Air Force career and received letters of support from several supervisors.  The Veteran stated that he abused drugs and alcohol early in his service in an effort to fit in with his fellow airmen but ceased that abuse in about 1984 when he was transferred to Korea and promoted.  

The earliest record of post-service medical care is in May 1997 when the Veteran sought treatment through VA for alcohol and cocaine abuse that he had experienced to a variable level of severity over the past 20 years.  The Veteran reported to VA clinicians that after service he worked for five years in the merchant marine and also worked as a carpenter and cook.  Clinicians diagnosed alcohol and cocaine dependence and depression related to lost jobs and relationships because of the substance abuse.  Over the next ten years, the Veteran underwent treatment at VA medical centers in several states for recurrent substance abuse.  Although he was able to maintain sobriety for periods of up to several years, he experienced unstable employment and relationships, occasionally living with family members or was homeless.  

In November 2009, the Veteran drove in an alcoholic state from his residence in Vermont and sought emergency treatment at a VA medical center in Washington, D.C., with symptoms of depression and suicidal ideation.  In the initial psychiatric assessments, the Veteran reported to clinicians for the first time that he was sexually assaulted on one occasion as a child and again during active service while he was inebriated.  He also disclosed the history to members of his family.  The attending psychiatrist diagnosed alcohol dependence and major depression.  The Veteran was discharged from inpatient care after one week and advised to enter a VA substance abuse treatment program at the VA medical center closer to his family's residence. 

Upon arrival and admission to the residential substance abuse program, a VA psychiatrist noted a detailed history as reported by the Veteran including a brief statement that he had been sexually assaulted prior to and during service, and the Veteran's report that his PTSD symptoms had triggered his relapse in sobriety.  The psychiatrist did not note the details of the assault or the Veteran's specific PTSD symptoms, but did note depression, anxiety, suicidal ideation, and a feeling of worthlessness.  The psychiatrist concluded that his symptoms were consistent with PTSD.  Following competition of the substance abuse program, the Veteran continued treatment at the same VA facility in a residential program for homeless Veterans.  An attending psychiatrist evaluated the Veteran and noted that the Veteran's sexual trauma was the source of his depression and recurrent intrusive memories that contributed to alcohol abuse.  The psychiatrist diagnosed PTSD, recurrent major depression, and alcohol dependence in early remission.  The only subsequent record of VA care is dated in December 2010 and indicates that the Veteran continued participating in VA treatment programs.  

In an April 2010 statement, the Veteran provided a very detailed account of the sexual assault that occurred in a barracks at the Air Force base in California in April 1983.  The Veteran identified his assailant by name and stated that he was a fellow airman and acquaintance.  The Veteran reported that the assault occurred while he was unconscious from the effects of alcohol and marijuana, and did not understand what had occurred until the following morning.  He noted that he did not report the assault because of shame and a desire to withhold information from his family.  In another statement the same month, the Veteran's sister reported that, sometime in 1981-82, she visited the Veteran at his base and found him to be happy and free of alcohol use.  She noted that not long afterward, she observed signs that the Veteran had changed his behavior by starting to abuse alcohol and drugs.  She noted that the Veteran did not disclose the sexual assaults until his recent course of treatment and did not provide any additional details.  

In April 2010, the RO denied service connection for PTSD, noting that the Veteran had been inconsistent in his reporting because he had denied any history of a sexual assault in VA treatment reports prior to November 2009 and because the records did not otherwise support the occurrence of the assault in service.  

In an August 2010 notice of disagreement, a June 2011 substantive appeal, and during the June 2014 Board hearing, the Veteran consistently described the details of the assault in April 1983 and added that he did not report the assault because of shame and a desire to avoid possible military discipline or discharge from service because of drug use or sexual orientation.  He further noted that, shortly after the assault, he ceased using drugs and alcohol, and worked harder at improving his military skills and performance, including accepting an overseas tour of duty and several subsequent temporary tours of duty in Korea.

During the June 2014 Board hearing, the Veteran again consistently described the date and circumstances of the assault in 1983, including identifying the assailant by name.  He further testified that after the assault, he preferred to work alone on aircraft as a way of avoiding others and volunteered for overseas duty to avoid returning to the barracks where the assault occurred.  In testimony and in a written statement, the Veteran's sister reported that the Veteran rarely returned home while he was in service and when he did he was usually intoxicated.  However, he was now living with her and displayed symptoms of social isolation, hypervigilance, and recurrent nightmares.  

When resolving all doubt in his favor, the Board finds that service connection for PTSD and major depression arising from a military sexual assault is warranted.  In this regard, while the Veteran has not been afforded a comprehensive psychiatric examination for compensation purposes, the VA inpatient and outpatient mental health assessment since 2009 show diagnoses of major depression and PTSD by multiple VA psychiatrists and mental health clinicians.  

Regarding PTSD, the clinicians did not itemize the Veteran's symptoms and explain how they met the DSM-IV criteria; however, the Veteran's reporting of his symptoms is consistent and was accepted by the clinicians.   The Board must presume that these qualified mental health examiners are knowledgeable and proficient in forming the diagnoses absent any evidence to the contrary.  There are notations in the records and reports by the Veteran's sister of some symptoms found in DSM-IV for PTSD such as recurrent intrusive thoughts, social isolation, hypervigilance, anxiety, and depressed mood.  Therefore, the requirement of a current diagnosis of PTSD is satisfied.  Moreover, the clinicians associated the PTSD in part to the traumatic assaults prior to and during active duty service as described by the Veteran, so that the requirement of a link to an event in service has been met.  Additionally, during the Veteran's residential treatment program, an attending psychiatrist determined that the Veteran's sexual trauma was the source of his depression.

The remaining element is whether there is credible evidence that the assault in April 1983 actually occurred.  In this case, the Board is mindful of the circumstances encountered by the Veteran at that time in his service.  By his own admission, the Veteran had begun excessive use of alcohol and prohibited substances prior to the 1983 assault and his family noted this change of behavior.  However, the Veteran's service personnel records support his statements regarding permanent and temporary overseas duty with the desire to relocate away from the site of the assault, qualify for promotion, and devote himself to his demanding military occupation maintaining sensitive reconnaissance aircraft.  His performance evaluations are uniformly excellent and support his assertion that he wanted a career in the Air Force and was concerned about reporting the incident in fear of discipline or discharge.  Indeed, his concerns were valid as he was ultimately discharged in 1987 for his acknowledged substance abuse four years earlier.  The Board finds that the Veteran's statements and testimony are credible because they are consistent with the military records and because he consistently and convincingly reported the details and his subsequent reaction to the assault to his clinicians and to the undersigned VLJ at the hearing.  Furthermore, various clinicians and mental health professionals have provided diagnoses of PTSD and major depression based on such in-service sexual assault.  See Patton, supra (an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor).

In consideration of all the credible lay and medical evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD and major depression arising from a military sexual assault are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD and major depression is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


